IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1043
                              Filed October 9, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM GENE MOYERS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (North) County, Mark E. Kruse,

Judge.



      William Moyers appeals the sentence imposed upon his plea of guilty.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, (until withdrawal) and Stephan J.

Japuntich, Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Katie Krickbaum, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                            2


BOWER, Judge.

          William Moyers appeals the sentence imposed upon his plea of guilty. He

asserts there is no statutory authority for the department of correctional services

to make a recommendation to the sentencing court as to an appropriate sentence

when preparing the presentence investigation (PSI) report, and he argues the

district court therefore considered an improper factor in sentencing him.

          Our supreme court rejected this argument in State v. Headley,

                  [Iowa Code s]ection 901.5 [(2015)] contains numerous
          sentencing options from incarceration to deferred judgment. When
          the department of correctional services recommends a deferred
          judgment, deferred sentence, or a suspended sentence, each of
          which is accompanied by probation, the department is telling the
          court the defendant can be rehabilitated in the community without
          incarceration, is a low risk for recidivism, and is not a danger to the
          community.       When the department of correctional services
          recommends incarceration, the department is telling the court that
          the defendant cannot be rehabilitated in the community, is a high risk
          for recidivism, or is a danger to the community. This information is
          “pertinent information” for a court to consider when sentencing a
          defendant under section 901.5.
                  Moreover, we have previously held any sentencing
          recommendations contained in the PSI are not binding on the court.
          State v. Grgurich, 253 N.W.2d 605, 606 (Iowa 1977). Therefore, the
          court did not abuse its discretion when it considered the department
          of correctional services’ sentencing recommendation. See State v.
          Nelson, 279 N.W.2d 1, 3–4 (Iowa 1979) (holding trial judge properly
          exercised discretion by selecting sentence after weighing the options
          available, considering the statutory provisions, and considering the
          PSI, despite the PSI recommending “some kind of punishment”
          rather than probation).

926 N.W.2d 545, 552 (Iowa 2019). Because the district court did not abuse its

discretion when it considered pertinent information contained in the PSI report, we

affirm.

          Nor did Moyers’s counsel provide ineffective assistance by not objecting to

the court’s use of the PSI report’s recommendation. See State v. Graves, 668
                                        3


N.W.2d 860, 881 (Iowa 2003) (“Trial counsel has no duty to raise an issue that has

no merit.”).

       AFFIRMED.